ON MOTION FOR REHEARING
BELCHER, Judge.
Appellant now contends that no valid demand was made for his extradition in that the documents required by Art. 1008a, Vernon’s Ann. C.C.P., for the issuance of the executive warrant, were not presented to or considered by the executive authority as a basis for its issuance, but that the documents complying with said requirements were offered in evidence on the habeas corpus hearing, therefore, he should have been discharged.
The Governor’s warrant was introduced in evidence on the hearing and it substantially recites the facts necessary to the validity of its issuance as is shown in our original opinion, and such warrant when introduced in evidence becomes and is prima facie evidence that the accused is a fugitive from justice and subject to be extradited. Art. 1008a, Secs. 3-7, Vernon’s Ann. C.C.P.; Delgado v. State, 158 Texas Cr. Rep. 52, 252 S.W. 2d 935.
The state introduced in evidence an affidavit made by one of the complaining witnesses against appellant wherein he identified an attached photograph as being a picture of Harold Strongson, and to such introduction appellant’s attorney stated that he had no objection to its admission.
The instruments to which appellant refers in his written motion for rehearing, as being used by the state on the hearing, were apparently separate copies of instruments pertaining to appellant’s extradition.
The motion for rehearing is overruled.
Opinion approved by the court.